Case 0:20-cv-60277-RKA Document 9 Entered on FLSD Docket 02/26/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60277-CIV-ALTMAN/Hunt

 MICHAEL JOSEPH WHITE, et al.,

        Plaintiffs,
 v.

 CITY OF SUNRISE,

       Defendant.
 _________________________________/

                                             ORDER

        THIS MATTER comes before the Court on the Plaintiffs’ Notice of Voluntary Dismissal

 [ECF No. 8]. Having carefully reviewed the record, the Court hereby ORDERS AND

 ADJUDGES that this matter is DISMISSED without prejudice, pursuant to Fed. R. Civ. P.

 41(a)(1)(A)(i). Except as otherwise agreed by the parties, each party shall bear its own fees and

 costs. The Clerk shall CLOSE this case, all deadlines and hearings are TERMINATED, and any

 pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 26th day of February 2020.




                                                     _________________________________
                                                     ROY K. ALTMAN
                                                     UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
